Citation Nr: 0927313	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-30 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a scar on the right 
eyelid.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk




INTRODUCTION

The Veteran had active service from March 1951 to February 
1953 and from April 1953 to March 1959.  

This matter comes before the Board of Veterans' Appeal (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
asbestosis and a scar on the right eyelid.

Based on the evidence of record and the Veteran's 
representative's statement in May 2009, it appears that the 
Veteran meant to claim service connection for a left eye scar 
rather than the right.  However, this matter is not before 
the Board; so it is referred to the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that any present 
asbestosis diagnosis is not related to the Veteran's active 
service.

2.  There is no evidence that the Veteran has a scar on his 
right eyelid.


CONCLUSIONS OF LAW

1.  Asbestosis, was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  A scar on the right eyelid was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. 3§159 (2007).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
Veteran, dated October 2006.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, 129 U.S. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination); see also Mayfield at 1333-34.  

Turning to the duty to assist, the RO provided assistance to 
the Veteran as required by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances of 
this case.  In this regard, the RO obtained the Veteran's 
service treatment records from the National Personnel Record 
Center (NPRC).  The RO also obtained the Veteran's private 
treatment records and VA treatment records.  The Veteran and 
his representative have requested a VA examination with 
regards to the right eyelid claim.  The Board notes that a VA 
examination is not necessary to decide this claim as the 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
concludes that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  Therefore, the Board finds that the 
duty to notify and the duty to assist have been satisfied and 
will proceed to the merits of the Veteran's appeal.

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Asbestosis

The Veteran contends that while on active duty, he was 
exposed to asbestos while assigned to motor pool and 
construction units and, as a result, has asbestosis.  

In cases involving asbestos exposure, there is no specific 
statutory or regulatory guidance.  VA has, however, 
established several guidelines for compensation claims based 
on asbestos exposure.  See M21-1, VBA Adjudication Procedure 
Manual M21-1 Manual Rewrite, Part IV, Subpart ii, Ch. 2, 
Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005) 
(manual).

The manual notes that occupations involving asbestos exposure 
include mining and milling, shipyard and insulation work, 
demolition of old buildings, construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and pipe products, 
etc.  High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.

Pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service.  Dyment v. West, 13 Vet.App. 141 
(1999), affd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.  In reviewing claims for service 
connection, it must be determined whether or not military 
records demonstrate asbestos exposure in service; it should 
be determined whether or not there was asbestos exposure pre-
service and post-service; and it should be determined if 
there is a relationship between asbestos exposure and the 
claimed disease.

The Veteran's DD-Form 214 shows that he served in the U.S. 
Army as a combat engineer.  The Veteran states that he served 
in motor pool and construction units.  While construction is 
noted as one of the occupations possibly involving asbestos 
exposure, there is no indication that the Veteran had such 
exposure in service.

Service treatment records are negative for any complaints, 
diagnosis, or treatment of the lungs.  The Veteran also has 
not submitted any evidence showing that he was exposed to 
asbestos in service.  Thus, the evidence of record does not 
show any exposure to asbestos in service.  

The evidence does, however, show multiple years of post-
service exposure to asbestos. 

The Veteran's history as stated in a September 1990 private 
examination shows that the Veteran was exposed to asbestos 
after service, while working as a welder in shipyards for 
approximately 12 years.  While doing this work, he worked 
directly around asbestos, while working in areas that 
asbestos sheeting had been used to protect other components 
of the ship.  The report states that the Veteran was in the 
Army for 10 years, but does not attribute any asbestos 
exposure to this time period.    

A September 1990 letter from a private M.D., stated that the 
Veteran appeared to have asbestos exposure.  The Veteran may 
have had pleural plaques, but they were minimal, and 
pulmonary function tests were essentially normal, and not in 
a restrictive pattern, which one might expect to see as a 
result of asbestos related lung problems.  

The history given by the Veteran to the Dr. in September 1990 
states that the Veteran was a pack a day smoker for 30 years.  
After active service, the Veteran worked with Bethlehem Steel 
for a year, as laborer.  He also worked as a welder in 
shipyards for approximately 12 years.  Most of this time was 
spent onboard ship.  He worked directly around asbestos, 
working in areas that asbestos sheeting had been used to 
protect other components in the ship.  Most of the asbestos 
exposure that the Veteran had was in the form of sheets and 
pads.  After an examination, the Dr. opined that the pleural 
thickening may well have been related to previous asbestos 
exposure, although its appearance was non-specific.

Private chest x-ray examination reports dated from 1990 to 
1995 show pulmonary nodules, probably granulomata, and 
asbestos-related pleural disease

A July 1992 letter from the same M.D. notes that the 
Veteran's chest x-ray demonstrated a very minimal amount of 
pleural thickening and three probably pleural-based nodules 
in the right lung, which the Dr. thought were thickening as 
well.  The Dr stated that the Veteran's vital capacity was 
normal and the FEV1 was 65 percent of predicted, which 
represented a moderate, or category 3 impairment, according 
to the Washington Administrative Code (WAC) guidelines.  This 
would be rated in class a mild impairment of the whole 
person, according to the American Medical Association (AMA) 
guidelines.  The respiratory impairment which the Veteran 
demonstrated would produce a 10 to 25 percent impairment of 
the whole person, according to the AMA guidelines, and a 25 
percent permanent respiratory impairment on the basis of the 
WAC guidelines.  The Dr. opined that the Veteran had an 
obstructive impairment which was most likely due to other 
exposures, including smoking.  He went on to state that there 
was minimal contribution to his respiratory impairment from 
asbestos related effects, and less than 10 to 20 percent of 
his existing impairment could be attributed to asbestos 
exposure.  In a September 1992 letter, the same private Dr. 
went on to state that the Veteran clearly had asbestos-
related pleural plaques and had asbestos exposure.

A July 2003 VA examiner noted that the Veteran had no 
symptoms of asbestos exposure at that time.  In June 2003, 
the Veteran was diagnosed by a VA examiner on x-ray 
examination as having small fibrocalicfic granulomatous 
residuals bilaterally, left lung unilateral emphysema, and 
having no other significant chest abnormalities.  These 
findings were confirmed in a November 2007 VA x-ray 
examination and also were noted to be consistent with a 
November 2006 VA x-ray examination.  A May 2008 VA treatment 
record states that the Veteran has occasional shortness of 
breath related to asbestosis.  

The medical evidence shows some current diagnoses of 
asbestosis related to asbestos exposure, although some of the 
medical opinions related the lung problems to the Veteran's 
30-year history of cigarette smoking.  Regardless, the 
evidence of record does not show that the Veteran had any 
exposure to asbestos in service but instead shows a long 
history of asbestos exposure after service.  Thus, any 
diagnosis of asbestosis would not be related to his service 
in the Army.

The Veteran genuinely believes that he has asbestosis 
incurred in service.  His factual recitation as to working in 
construction is accepted as true.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
etiology of asbestosis and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded 
some probative value, it is far outweighed by the post-
service evidence of exposure to asbestos and medical opinions 
suggesting lung problems related to cigarette smoking.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As there is no evidence of in-service asbestos exposure and 
highly probative evidence of non-service asbestos exposure, 
the Board finds that the claim should be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Scar on right eye

The Veteran contends that he has a scar on his right eye from 
a basketball injury in service.

Service treatment records are negative for any complaints, 
diagnosis, or treatment of a disability or symptoms 
consistent with an injury or scar on the Veteran's right 
eyelid.  The Board notes that the February 1954 service 
treatment record shows that the Veteran lacerated his left 
eyelid while playing basketball.  The Board notes that this 
injury occurred to his left eyelid and not his right.  In any 
case, the March 1959 separation examination does not show any 
indication of a scar on the Veteran's right eyelid.  The 
evaluation for head, face, neck, and scalp were checked as 
being normal, and no scar was noted.

There also is no evidence that the Veteran is currently 
suffering from a scar on his right eyelid.  An October 2006 
VA eye examination showed that the Veteran had his left 
eyelid stitched after a basketball injury.  The record also 
showed that the there was eye trauma due to welding 
incidents.  There is no medical evidence of a current right 
eyelid scar. 

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

As there is no evidence of a current right eyelid scar or an 
in-service right eyelid injury, the Board finds that the 
claim should be denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for a scar on the right 
eyelid is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


